         Case
          Case7:18-cv-06906-CS
               7:18-cv-06906-CS Document
                                 Document51-1
                                          53 Filed
                                              Filed07/20/21
                                                    07/20/21 Page
                                                              Page11ofof22




                                    United States District Court
                                              for the
                                   Southern District of New York
U.S. BANK NATIONAL ASSOCIATION,                   )
NOT IN ITS INDIVIDUAL CAPACITY                    )
BUT SOLELY AS TRUSTEE FOR THE                     )
RMAC TRUST, SERIES 2016-CTT                       )
                                                  ) Civil Action No. 18-cv-6906
                   Plaintiff                      )
                   v.                              ) ORDER VACATING DEFAULT
                                                     JUDGMENT OF FORECLOSURE
                                                     AND SALE, VOLUNTARILY
                                                     DISMISSING ACTION, AND
                                                     CANCELLING THE NOTICE OF
                                                     PENDENCY OF ACTION
                                                  )
                                                  )
DEBORAH      M.  ESTEVEZ AKA                      )
DEBORAH ESTEVEZ, CAPITAL ONE                      )
BANK (USA), N.A.                                  )
                                                  )
                    Defendant(s)                  )

       Before the Court is a motion to voluntarily dismiss the action pursuant to Fed. R. Civ. P.

§41(a)(2), vacate the Default Judgment of Foreclosure and Sale pursuant to Fed R. Civ. P.

§60(b), and cancel the Notice of Pendency of Action pursuant to N.Y. C.P.L.R. §6514(a). The

action was commenced by filing of the Summons and Complaint on August 1, 2018, copies of

which were served on the Defendants. The Defendants failed to answer, appear or motion with

respect to the Complaint and defaulted. On November 12, 2019, the Court granted the Plaintiff

default judgment pursuant to Fed. R. Civ. P. §55(b)(2) and a Judgment of Foreclosure and Sale

pursuant to N.Y. R.P.A.P.L. §1351 and §1354. Thereafter, the Plaintiff entered into a loan

modification agreement with the Defendant, which settled the case and nullified the Judgment of

Foreclosure and Sale. On these grounds, it is hereby:

       ORDERED, ADJUDGED AND DECREED, the Plaintiff's motion is granted; and it is
           Case
            Case7:18-cv-06906-CS
                 7:18-cv-06906-CS Document
                                   Document51-1
                                            53 Filed
                                                Filed07/20/21
                                                      07/20/21 Page
                                                                Page22ofof22




further

          ORDERED, ADJUDGED AND DECREED, the Default Judgment of Foreclosure and

Sale entered on November 12, 2019 is vacated pursuant to Fed. R. Civ. P. §60(b); and it is

further

          ORDERED, ADJUDGED, AND DECREED, the Referee who was appointed to sell

the property at public auction pursuant to the Judgment of Foreclosure and Sale, Alan L. Joseph,

Esq., is discharged and relieved of any and all obligations and requirements thereunder; and it is

further

          ORDERED, ADJUDGED, AND DECREED, that pursuant to N.Y. C.P.L.R. § 6514(a),

the County Clerk of Chemung County is directed, upon payment of proper fees, if any, to cancel

and discharge a certain Notice of Pendency filed in this action on the August 3, 2018 and in the

Office of the Clerk of the United State District Court for the Southern District of New York, and

any other filing against the property known as 421 Watts Lane, Maybrook, NY 12543, and said

Clerk is hereby directed to enter upon the margin of the record of the same a Notice of

Cancellation referring to this Order.



                                                    SO ORDERED:



                                                    ____________________________________
                                                    U.S. District Judge Cathy Seibel
                                                    United States District Court for the
                                                                                         7/20/21
                                                    Southern District of New York


                                                     The Clerk of Court is respectfully directed to
                                                     terminate Doc. 50.
